         Case 3:10-cv-00748-MMD-CLB Document 234 Filed 08/06/20 Page 1 of 2



 1   L. Edward Humphrey, Esq., - NSB 9066
     HUMPHREY LAW PLLC
 2
     201 West Liberty Street, Suite 350
 3   Reno, Nevada 89501
     Tel: (775) 420-3500
 4   Fax: (775) 683-9915
 5
     ed@hlawnv.com
     Attorney for Plaintiff,
 6   Pedro Rosales-Martinez
 7                              UNITED STATES DISTRICT COURT
8                                         DISTRICT OF NEVADA
 9
      PEDRO ROSALES-MARTINEZ                         Case No.: 3:10-cv-00748-MMD-VPC
10
                             Plaintiff,              STIPULATION AND ORDER EXTENDING
11
                                                     DEADLINE TO FILE STIPULATION TO
12            v.                                     DISMISS WITH PREJUDICE
13    COLBY PALMER, et. al.,
14
                                                     Current Deadline: August 6, 2020
                             Defendants.             Proposed Deadline: August 20, 2020
15

16

17          Plaintiff, Pedro Rosales-Martinez (“Plaintiff”), by and through his counsel of record,

18   L. Edward Humphrey of Humphrey Law PLLC, and Defendants Colby Palmer and Rick
19
     Ayala (“Defendants”), by and through their counsel of record Mark Dunagan of the Reno
20
     City Attorney’s Office, hereby stipulate, agree, and request that the Court enter an Order
21
     approving this stipulation to extend the deadline to file a stipulation dismissing this action
22

23   with prejudice from the currently scheduled deadline of August 6, 2020, to August 20, 2020.

24   The parties request a two-week extension in which to finalize the Settlement Agreement that
25
     has been circulated between the parties.
26
            The undersigned parties have been working in good faith to finalize the policy
27

28
     changes contemplated in the settlement as well as the language of the Settlement Agreement



                                                     1
        Case 3:10-cv-00748-MMD-CLB Document 233
                                            234 Filed 08/05/20
                                                      08/06/20 Page 2 of 2



 1   and request that the deadline for the dismissal of this action pursuant to the parties’ settlement
 2
     be extended to August 20, 2020.
 3
            This stipulation is not filed for any dilatory or improper purpose.
 4

 5
            Dated this 5th day of August 2020.

 6   HUMPHREY LAW PLLC                              KARL HALL
                                                    Reno City Attorney
 7

8
     By: /s/ L. Edward Humphrey                     By: /s/ Mark W. Dunagan
 9   L. Edward Humphrey, Esq.                       MARK W. DUNAGAN
     201 W. Liberty Street, Suite 350               Deputy City Attorney
10   Reno, NV 89501                                 NSBN 10574
11   (775) 420-3500                                 Post Office Box 1900
     Attorneys for Plaintiff                        Reno, Nevada 89505
12                                                  (775) 334-2050
                                                    Attorneys for Rick Ayala, and
13
                                                    Colby Palmer
14

15

16

17

18                                             ORDER
19
            IT IS SO ORDERED.
20
                        6th day of August, 2020.
            DATED THIS ____
21

22

23                                                 ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28




                                                     2
